t c memo united_states tax_court estate of gertrude zlotowski deceased gunther grewe ancillary administrator c t a petitioner v commissioner of internal revenue respondent docket no filed date susan litwer howell bramson and robert h rosh specially recognized for petitioner lydia a branche and shawna a early for respondent memorandum opinion halpern judge this case involves the federal estate_tax the decedent decedent is gertrude zlotowski by notice_of_deficiency dated date respondent determined a deficiency in federal estate_tax of dollar_figure and an addition_to_tax for failure_to_file timely the estate_tax_return of dollar_figure all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure on account of stipulations made by the parties which we accept the sole issue remaining for our decision is the addition_to_tax for failure_to_file timely the estate_tax_return some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference we need find few facts in addition to those stipulated and shall not therefore separately set forth our findings_of_fact we shall make additional findings_of_fact as we proceed background we may be brief in our background discussion since the issue before us is narrow was the failure to timely file the estate_tax_return due to reasonable_cause and not due to willful neglect decedent died on date at that time although a u s citizen she was domiciled in germany she had made two wills the u s will and a later german will the german will which revoked the u s will apparently in ignorance of the german will on or about date two individuals nominated in the u s will as executors jacques roisen mr roisen and henry helman mr helman presented the u s will for probate in the surrogate’s court of the state of new york the surrogate’s court on date the surrogate’s court granted them preliminary letters testamentary james r ledley esq mr ledley represented them in connection with their services in administering decedent’s estate the estate messrs roisen and helman played little role in the selection of mr ledley as their counsel but they accepted him as having been selected by decedent’s attorney some time early in date mr ledley learned about the german will because of the value of the estate a form_706 united_states estate and generation-skipping_transfer_tax return was due from the executors of the estate on or about date messrs roisen and helman requested and received an extension to file that return the estate_tax_return until date the parties have stipulated that with respect to that request mr ledley represented messrs roisen and helman messrs roisen and helman did not file the estate_tax_return until date some time in the heirs under the german will hired an american attorney to help with ancillary proceedings in the surrogate’s court on date dr gunther grewe dr grewe was appointed ancillary administrator c t a of the estate at the time the petition was filed dr grewe had a mailing address in rye new york on or about date the preliminary letters testamentary issued to messrs roisen and helman were revoked at the trial of the case mr roisen testified mr helman did not since he was deceased in part mr roisen testified as follows he i sec_85 years old he owns real_estate and is the head of his own diamond firm he believes that he was nominated as an executor because he was close to decedent’s husband with whom he had done business he knew nothing about the estate and relied fully on the attorneys ie mr ledley who were in charge of the estate the job of filing the estate_tax_return was in mr ledley’s hands he mr roisen did not participate in the preparation of the estate_tax_return he had full confidence in mr ledley and his only responsibility with respect to filing the estate_tax_return was to sign it after it had been prepared by mr ledley he signed the estate_tax_return on date he never discussed with mr ledley penalties for a late-filed return in response to respondent’s counsel’s question as to whether mr ledley had ever discussed with him whether the estate_tax_return was going to be filed on time he answered as follows well they mentioned it to me at one time that they were a little late in the filing and that they took care of it and that they would file it a little later mr ledley also testified at the trial of the case in part he testified as follows it was his duty to prepare the estate_tax_return for messrs roisen and helman he began that preparation after being retained in in late september or early october of he advised messrs roisen and helman to suspend their administration of the estate he did so because he had received correspondence from europe that if messrs roisen and helman meddled in the estate it would be at their own risk he advised them to not then file an estate_tax_return he himself suspended preparation of the estate_tax_return he returned to preparation of the estate_tax_return either in late january or early february of since it was taking a long time for the heirs under the german will to take over the new york proceeding i statutory scheme discussion sec_2001 imposes an estate_tax and sec_6018 imposes on the executor the obligation to make the necessary return of tax the term executor is defined in sec_2203 and the parties agree that messrs roisen and helman were executors within the meaning of those sections and they and only they were responsible for filing the estate_tax_return when it became due sec_6075 establishes that an estate_tax_return must be filed within months after the decedent’s death and sec_6081 allows the secretary_of_the_treasury to grant an extension of time to file for no more than months messrs roisen and helman received an extension to file the estate_tax_return until date the return was not filed until date however and was therefore delinquent sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of percent for returns more than months delinquent ii dispute the parties do not dispute the computation of the sec_6651 addition_to_tax which respondent agrees must be recomputed due to additional deductions allowed petitioner they dispute only whether petitioner has avoided the addition_to_tax by showing that messrs roisen and helman’s delinquency in filing the estate_tax_return was due to reasonable_cause and not due to willful neglect the term willful neglect denotes a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause is established where despite the exercise of ordinary business care and prudence a taxpayer is unable to file timely id pincite n sec_301_6651-1 proced admin regs see also 114_f3d_366 2d cir considering elements constituting reasonable_cause for late filings under sec_6651 affg tcmemo_1995_547 respondent does not contend that the return was delinquent because of messrs roisen and helman’s willful neglect only that they have failed to establish reasonable_cause for the delinquency respondent relies on the following points to support his reasonable_cause conclusion reliance on the advice of an attorney concerning matters of law constitutes reasonable_cause however a taxpayer’s reliance on the advice of an attorney with respect to matters such as meeting filing deadlines generally does not constitute reasonable_cause here mr ledley the delinquency having been established respondent has met the burden of production placed on him by sec_7491 see eg weaver v commissioner tcmemo_2004_108 and petitioner bears the burden of proving reasonable_cause and the lack of willful neglect see rule a 116_tc_438 gave messrs roisen and helman no advice on which they could rely they have failed to show that he advised them that as a matter of law it was not necessary to file timely the estate_tax_return moreover their reliance on him to file the estate_tax_return was an impermissible delegation of their responsibility as executors respondent adds if the executor is unable to obtain complete information about the decedent ’s assets he must still file a timely tax_return based on the information available at that time petitioner relies principally on the argument that messrs roisen and helman had reasonable_cause because it is abundantly clear that they relied on the advice of their attorney not to file at the time the return was due iii discussion a introduction in united state v boyle supra pincite the supreme court stated congress has placed the burden of prompt filing of an estate_tax_return on the executor not on some agent or employee of the executor congress intended to place upon the taxpayer an obligation to ascertain the statutory deadline and then to meet that deadline except in a very narrow range of situations the court recognized that engaging an attorney to assist in probate proceedings is plainly an exercise of the ‘ordinary business care and prudence’ prescribed by sec_301_6651-1 proced admin regs id pincite nevertheless describing the executor’s duty to file the return as an unambiguous precisely defined duty the court cautioned that the executor’s expectation that the attorney as his agent would attend to the matter does not relieve the principal of his duty to comply with the statute id the court described as among those very narrow circumstances in which an executor may be excused from discharging his duty to ascertain and meet the filing deadline the circumstance in which an executor has relied on the erroneous advice of counsel concerning a question of law eg when a taxpayer shows that he reasonably relied on the advice of an accountant or attorney that it was unnecessary to file a return even when such advice turned out to have been mistaken id b analysis we start our analysis with two unassailable facts messrs roisen and helman were obligated to file the estate_tax_return no later than date and they failed in that obligation petitioner may escape an addition_to_tax on account of that failure if he can show that they had reasonable_cause for the failure because they reasonably relied on the advice of mr ledley that they had no such obligation petitioner however has failed to make that showing indeed petitioner has failed to show that on date messrs roisen and helman were aware that the last day for filing the estate_tax_return was passing without the return being filed much less that they let it pass without filing the return in reliance on mr ledley’s advice mr helman is deceased and petitioner has provided no evidence of mr helman’s state of mind mr roisen testified about his administration of the estate and from that testimony we draw the conclusion that he was almost completely disengaged from estate administration relying on mr ledley to do virtually all that was required of him and mr helman specifically we make the following findings based on mr roisen’s testimony he agreed to serve as an executor to accommodate his old business acquaintance decedent’s husband he relied on decedent’s attorney for the selection of mr ledley as executors’ counsel he knew nothing about the estate and relied fully on mr ledley who from his perspective was in charge of the estate apart from signing the form_706 he did not participate in filing it which job he believed was in mr ledley’s hands he never discussed with mr ledley penalties for a late-filed return he only discussed with mr ledley whether the return was going to be filed on time after it already was late mr roisen’s almost complete disengagement from return preparation is captured by his final exchange with one of respondent’s counsel q a q a so essentially your testimony is that they ie mr ledley took care of everything relative to the filing of the return absolutely that is a hundred percent correct and you had no participation in the filing of the return no except that they required my signature because being the executor of the will i had to sign it and which i did i had full confidence in them mr roisen signed the estate_tax_return on date after it was more than months overdue while we have before us mr ledley’s testimony that in late september or early october of he advised messrs roisen and helman to suspend their administration of the estate and he also advised them not to file an estate_tax_return we have no testimony from mr roisen that either he or mr helman ever received or if received understood that advice at trial mr roisen was called as a witness by petitioner he was examined by one of petitioner’s counsel with respect to advice received from mr ledley he readily agreed with counsel that he had received advice from mr ledley and had followed that advice counsel’s questions however were with respect to advice generally she did not ask mr roisen whether he received and followed any advice with respect to not making a timely return of tax ie filing the estate_tax_return on or before date we infer from that failure of inquiry that mr roisen’s answer to that question would not have been favorable to petitioner’s case see 6_tc_1158 the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable affd 162_f2d_513 10th cir we are not dissuaded by mr ledley’s testimony from our conclusion expressed above that petitioner has not shown that messrs roisen and helman’s failure_to_file timely the return was due to their reliance on advice received from mr ledley finally even considering mr ledley’s advice it was not advice that as a matter of law messrs roisen and helman had no obligation to file an estate_tax_return by date it was simply advice that there was some risk unspecified with continuing their administration of the estate including filing the estate_tax_return indeed mr ledley returned to preparation of the estate_tax_return in late january or early date since he testified it was taking a long time for the heirs under the german will to take over the new york proceeding until messrs roisen and helman were relieved of their duties as executors there is no question but that it was their obligation to file the form_706 see sec_20_6018-2 estate_tax regs although they may not have had complete information about the german assets they could have satisfied that obligation by filing a timely tax_return based on the best information continued c conclusion petitioner has failed to show that on account of reasonable_cause and not due to willful neglect petitioner is excepted from liability for the sec_6651 addition_to_tax iv conclusion petitioner is liable for an addition_to_tax pursuant to sec_6651 for failure_to_file timely the form_706 decision will be entered under rule continued available and later filing an amended_return see 79_tc_298
